Citation Nr: 1020591	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-27 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to a higher rating for sinusitis, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a higher rating for allergic rhinitis, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a higher rating for hypertensive 
cardiovascular disease, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1969 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  In a March 2007 
rating decision, the RO denied a rating increase for 
sinusitis.  The Veteran perfected an appeal for a higher 
rating.  In a February 2008 rating decision, the RO increased 
the rating of the allergic rhinitis from noncompensable (0 
percent) to 10 percent and denied a rating increase for 
hypertensive cardiovascular disease.  In this rating 
decision, the RO also denied service connection for sleep 
apnea and dermatitis.  The Veteran perfected an appeal for 
higher ratings for the service-connected disabilities and an 
appeal of the denials of service connection.

The Veteran testified via videoconference before the 
undersigned Acting Veterans Law Judge in April 2010.  A copy 
of the transcript of this hearing has been associated with 
the claims file.  Prior to the hearing, the Veteran had also 
perfected an appeal as to a claim for service connection for 
a chronic pain disorder.  During the hearing, he withdrew 
this claim for appellate status.  April 2010 Board hearing 
transcript at 2.  That issue is thus not before the Board.  
See 38 C.F.R. § 20.204.  Also at the time of the hearing, the 
Veteran submitted additional evidence.  He submitted a waiver 
of initial consideration of this evidence by the Agency of 
Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for sleep 
apnea and dermatitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected sinusitis disability is manifested 
by two or less incapacitating episodes a year requiring 
prolonged antibiotic treatment and six or less non-
incapacitating episodes per year of sinusitis.

2.  The service-connected allergic rhinitis disability is not 
manifested by polyps.

3.  The service-connected hypertensive cardiovascular disease 
has not been manifested by acute congestive heart failure; or 
a workload of greater than 7 METS resulting in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  

4.  The Veteran has a history of hypertension with a 
diastolic pressure predominantly 100 or more and the Veteran 
requires continuous medication for control of the 
hypertension.

5.  Medication for the service-connected hypertensive 
cardiovascular disease has resulted in loss of use of a 
creative organ by causing erectile dysfunction.


CONCLUSIONS OF LAWS

1.  The criteria for a rating higher than 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Code 6514 (2009).

2.  The criteria for a rating higher than 10 percent for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.97, Diagnostic Code 6522 (2009).

3.  The criteria for a separate 10 percent rating for 
hypertension are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, 
Diagnostic Code 7101 (2009).  

4.  The criteria for a rating higher than 30 percent for 
hypertensive cardiovascular disease have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.100, 4.104, Diagnostic Codes 7007 (2009).

5.  The criteria for loss of use of a creative organ been 
met.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.350 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated).  

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication and post-adjudication VCAA 
notice by a letters dated in January 2007 (sinusitis), 
October 2007 (hypertensive cardiovascular disease and 
allergic rhinitis), and June 2008 (all three claims for 
increase).  These letters included notice as to the type of 
evidence needed to substantiate the claims for increase, 
namely, evidence that the disabilities had increased in 
severity and the effect that worsening has on the Veteran's 
employment.  

Additionally, the Veteran was notified that VA would obtain 
VA records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records.  The notice included 
the provisions for the effective date of a claim and for the 
degree of disability assignable for the claim.

The June 2008 VCAA letter noted above was issued after the 
rating decisions on appeal, and thus was not timely.  The RO 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claim, as demonstrated 
by the July 2008 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006).  As 
the Veteran has had a meaningful opportunity to participate 
in the process of his claims and the RO has readjudicated his 
claims since content complying notice was provided, the Board 
finds that he has not been prejudiced by the timing error in 
the notice and there is no reason to delay adjudication of 
his appeal.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) 
(explaining the rule of prejudicial error in the context of 
VCAA notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained VA and private 
medical records.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  In this regard, the Board notes that at the time of 
the hearing the Veteran noted that he believed he had sent in 
the records from a specific doctor when discussing his 
sinusitis and allergic rhinitis.  Review of the claims file 
reveals records of a doctor with a similar name, but with a 
different spelling than that in the transcript.  Upon review 
of the record, the Board finds that the difference in 
spelling is due to a transcription error, or other such type 
of error, and that it is clear from the record that the 
Veteran was referring to the same doctor as the doctor for 
which records are of file.  Thus, there is no duty to seek 
additional records in this regard.

The Veteran was afforded a VA examination that evaluated the 
sinusitis and allergic rhinitis in February 2007 (included 
the findings from an earlier examination) and a VA 
examination in November 2007 which addressed his 
cardiovascular disability and his allergic sinusitis and 
rhinitis.  The Board is cognizant that the Veteran has made a 
general request for new VA examinations at a VA Medical 
Center (VAMC) other than Dallas, asserting bias on the part 
of the doctors there.  The Board does not find the 
examinations of record inadequate on this general assertion 
without evidence of discrepancies effecting the rating of the 
disabilities adjudicated in this decision.  The Board has 
also considered that the February 2007 examination report 
consists of the earlier report with merely a change of date.  
There is, however, no indication that the examiner failed to 
conduct an adequate examination.  Given the 6 month time 
frame the Board finds no reason to discount the findings, 
which merely show that the Veteran's condition remained 
stable over those six months.  The Board finds that these 
examinations are adequate for rating purposes.  See 38 C.F.R. 
§ 3.326, 3.327.


Increased Ratings

Law:  General

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  In determining 
the severity of a disability, the Board is required to 
consider the potential application of various other 
provisions of the regulations governing VA benefits, whether 
or not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established 
and an increase in the disability rating is at issue, as in 
this case, it is the present level of the disability that is 
of primary concern.  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that staged ratings are 
appropriate for an increased rating claim, when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

Law:  Sinusitis and Allergic Rhinitis

Diagnostic Code 6514 (sphenoid sinusitis) is rated under the 
General Rating Formula for Sinusitis.  The General Rating 
Formula for Sinusitis provides a noncompensable (0 percent) 
rating for sinusitis that is detected by X-ray only.  A 10 
percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent rating is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A Note to the General 
Rating Formula for Sinusitis provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97. 

Diagnostic Code 6522 provides ratings for allergic or 
vasomotor rhinitis.  Allergic or vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side, is 
rated 10 percent disabling.  Allergic or vasomotor rhinitis 
with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.



Facts:  Sinusitis and Allergic Rhinitis

The Veteran has noted that these conditions cause him stress 
and sleepless nights.  He testified regarding the severity of 
the symptoms.  He has asserted that his amount of treatment 
and increased medications warrant higher ratings.  He 
testified that he was out from work for a six day period and 
also a two day period due to these disabilities.  He was 
unsure of the time frame during which these absences 
occurred.  

Service connection for sinusitis and allergic rhinitis were 
originally established by a March 2005 rating decision.  
Sinusitis was characterized as "sinusitis with residual 
headaches, congestion and irritable eyes" and was granted 
service connection based on evidence that it was secondary to 
allergic rhinitis.  Allergic rhinitis was found to be 
directly related to service.

The Veteran underwent a July 2006 VA examination during which 
he provided a long history of nasal congestion and drainage, 
nasal obstruction and itchy red eyes.  He reported that the 
symptoms were present year round but tended to be worse 
during the summer season.  The Veteran reported recurrent 
headaches that he indicated occurred on the average of three 
times per month.  He also reported that he had two sinus 
infections requiring antibiotics in the last year and that he 
missed 4-5 days of work in the last year because of sinus 
related problems.  Medication consisted of inhaled nasal 
steroid, a non-sedating antihistamine, and allergy shots.  .

Physical examination revealed swollen and edematous nasal 
mucosa and enlarged middle and inferior turbinates.  There 
was no mucopus present in the nose or nasopharynx.  The 
examiner found 40-50% nasal obstruction present on each side 
caused by swelling from enlarged mucosa.  There were no nasal 
polyps found.  The examiner reported that the examination of 
the mouth and oropharynx was unremarkable.  The examiner 
reported findings from review of the claims file.  Diagnoses 
were left chronic maxillary sinusitis with partial occlusion 
of the left ostiomeatal unit and allergic rhinitis.  The 
examiner opined that virtually all of the Veteran's symptoms 
were related to allergic rhinitis.  He found that the itchy, 
water eyes would be related to an allergy condition but not 
caused by allergic rhinitis and that the Veteran's recurrent 
headaches would not be related to, nor caused by allergic 
rhinitis and/or sinusitis.

The current increase rating claim for sinusitis stems from 
November 2006.  The same examiner who performed the July 2006 
examination provided a February 2007 report.  He copied his 
findings from the July 2006 examination into the February 
2007 report.  

In August 2007, the Veteran filed the claim for an increased 
rating for allergic rhinitis.  

The Veteran underwent a November 2007 examination.  Although 
the examination report is labelled as a heart examination, 
the examiner also evaluated the allergic rhinitis and his 
sinus infections.  The examiner reported that the Veteran 
denied any changes in his allergy symptoms since the February 
2007 examination.  He also remarked that the Veteran had 
chronic nasal congestion and drainage and interference with 
breathing through the nose.  The examiner reported that the 
Veteran typically had sinus infections with headaches twice a 
year - which were treated with antibiotics, and frontal 
headaches about twice a week.  The examiner stated that there 
had been no incapacitating episodes.  The Veteran reported 
that he had missed about one week of work due to illness.  

Physical examination revealed that the nose was congested 
with enlarged turbinates with approximately 70 percent 
obstruction on the left and 50 percent on the right.  
Tympanic membranes were clear and the oral cavity was without 
lesions.  No nasal polyps were noted.  Diagnosis was allergic 
rhinitis.

In a June 2009 VA treatment record, the Veteran reported that 
his sinus pain was a 9 out 10 in severity.



Analysis:  Sinusitis and Allergic Rhinitis

Regarding sinusitis, the Board notes that there is no history 
of surgery.  A higher schedular rating requires three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment or more than six non-
incapacitating episodes a year of sinusitis characterized by 
headache, pain, and purulent discharge or crusting.  This 
level of severity is not shown.  The medical evidence 
indicates that the Veteran has more constant symptoms but the 
medical evidence has shown that these symptoms are due to 
allergic rhinitis.

In this regard, the medical evidence dated during the 
pendency of the appeal evidences that the Veteran's more 
consistent headaches experienced during the pendency of the 
appeal are not due to sinusitis.  The Veteran has self-
reported that his sinus infection occur about twice a year.  
There is no evidence of more that twice a year use of 
antibiotics for the disability and the most recent medical 
evidence shows no incapacitating episodes, although the 
Veteran has reported severe levels of pain.  The Board has 
considered the Veteran's assertions regarding the time needed 
to treat the disability, but the Board finds that the current 
rating contemplates the need for treatment.  Increased need 
for medications or trips to the doctor, in and of itself, 
does not show entitlement to a higher rating.  A schedular 
rating in excess of 10 percent for sinusitis is denied.  See 
38 C.F.R. § 4.97, Diagnostic Code 6514.  

Regarding allergic rhinitis, a higher schedular rating 
requires the presence of polyps.  The Veteran has not 
asserted that he has polyps and the examiners found no 
polyps.  Without any evidence of polyps, a rating in excess 
of 10 percent is denied.  See 38 C.F.R. § 4.97, Diagnostic 
Code 6522.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  That is, the rating criteria reasonably 
describe the Veteran's disability levels and symptomatology.  
Hence referral to the Chief Benefits Director or the 
Director, Compensation and Pension Service for extraschedular 
consideration is not indicated.  .  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  While there is no need to go 
further in the analysis, the Board notes that the reported 
absences from work due to these disabilities do not rise to 
the level of marked interference with employment and there 
have been no other related factors, such as the need for 
frequent hospitalization, which would warrant referral even 
if this was an unusual disability picture.  Id. at 115-16.  
The criteria for submission for assignment of an 
extraschedular rating for these disabilities pursuant to 38 
C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

As the preponderance of the evidence is against the claims 
for a rating in excess of 10 percent for sinusitis and 10 
percent for allergic rhinitis, the benefit of the doubt 
doctrine is not applicable to these claims and they must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law:  Hypertensive Cardiovascular Disease

For rating diseases of the heart, one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Diagnostic Code 7007 provides ratings for hypertensive heart 
disease.  A 10 percent rating is assigned when a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication is required.  A 30 percent rating is 
warranted when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  A 
60 percent rating is assigned with more than one episode of 
acute congestive heart failure in the past year, or; with 
when workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted when the disability is manifested by chronic 
congestive heart failure, or; when workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; with left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104.  

Diagnostic Code 7101 provides ratings for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension).  Hypertensive vascular disease with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more is rated 10 percent disabling.  
This is also the minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  Hypertensive 
vascular disease with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more, is 
rated 20 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  Note (3) to Diagnostic code 7101 provides 
that hypertension is to be rated separately from hypertensive 
heart disease and other types of heart disorders.  38 C.F.R. 
§ 4.104.  



Facts:  Hypertensive Cardiovascular Disease

The Veteran has requested a higher rated based on his 
increased use of medications and trips for treatment, and his 
erectile dysfunction.  The erectile dysfunction issue is 
addressed in the next section.  In testimony, he reported 
that he lost about a week from work due to this disability 
every six months.  He noted he got tired climbing stairs.

The Veteran was originally granted service connection for 
hypertension by way of a November 1970 rating decision.  The 
disability was rated under Diagnostic Code 7101.  The RO 
cited blood pressure readings ranging to 140/104.  In a 
January 1999 VA treatment record, the Veteran's blood 
pressure was recorded as 222/104, 200/100, and 200/104.  In a 
March 2001 VA examination, the Veteran's blood pressure in 
both arms was 170/100.   Private medical records dated in 
August 1994 also record blood pressure readings of 180/100.  
Many records detail the Veteran's long history of taking 
multiple hypertensive medications.  

By way of a May 2001 rating decision, the RO switched the 
rating of the disability from Diagnostic Code 7101 to 7007.  
The disability was now rated as 30 percent disabling, instead 
of 10 percent under Diagnostic Code 7101, but the former 10 
percent rating was discontinued.  

The Veteran filed his current claim for increase in August 
2007.  He specifically inquired about what had happened to 
his separate rating for hypertension.  

The Veteran underwent a VA heart examination in November 
2007.  The examiner noted review of the claims file.  The 
examiner documented multiple current medications.  The 
Veteran noted that he felt like he had some side effects from 
the medication.  Specifically, swelling of the feet and 
erectile dysfunction were reported.  The examiner wrote that 
the Veteran had not had a myocardial infarction or congestive 
heart failure.  The Veteran had not had heart surgery.  There 
was no angina, but the Veteran did have some shortness of 
breath at times and some fatigue.  The examiner reported that 
the Veteran was able to continue in his regular job in 
housekeeping.

Blood pressure readings were 174/98, 166/90, and 168/92.  
Diagnostic tests revealed ejection fraction of 74 percent.  
The exercise tolerance test resulted in a METs finding of 
6.8.  The examiner found a negative max Bruce but at a low 
functional capacity consistent with deconditioned response.  
Diagnosis was hypertension.  The examiner commented that 
there was no evidence of heart disease or congestive heart 
failure.

Analysis:  Hypertensive Cardiovascular Disease

Regarding an increased rating for hypertensive cardiovascular 
disease under Diagnostic Code 7007, the evidence of record 
shows METs of greater than 5 with a negative result but a low 
functional capacity consistent with deconditioning and an 
ejection fraction of greater than 50 percent.  There is no 
evidence of acute congestive heart failure.  In fact, during 
the last VA examination, no heart disease was identified.  
The criteria for a higher rating under this Diagnostic Code 
are not met.

Under Diagnostic Code 7101, however, the Board finds that a 
separate 10 percent rating is warranted.  Recently added Note 
(3) clarified that hypertension was to be separately 
evaluated from hypertensive heart disease and other types of 
heart disease.  See 71 Fed. Reg. 52460 (Sept. 6, 2006).  
Reviewing the blood pressure readings taken during the 
pendency of this appeal, they are predominantly 100 or less 
diastolic and 160 or less systolic.  Review of older records, 
however, reveals a history of diastolic pressure 
predominantly 100 or more which has required continuous 
medication for control.  Thus, the Diagnostic Code provides 
for a minimum evaluation of 10 percent.  There is no evidence 
of diagnostic pressure predominately 110 or higher or 
systolic pressure predominately 200 or higher so a rating 
higher than 10 percent is not warranted.  

Based on the above analysis, a rating in excess of 30 percent 
under Diagnostic Code 7007 is denied, but a separate 10 
percent rating under Diagnostic Code 7101 is granted.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The Veteran reported during the examination 
that he has some fatigue and shortness of breath.  During the 
Board hearing he reported that he needs to take breaks when 
climbing stairs.  See April 2010 Board hearing at 4-5.  This 
type and level of disability is contemplated by the rating 
criteria which includes MET testing.  That is, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Hence referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for extraschedular consideration is not indicated.  See Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).  While there is no 
need to go further in the analysis, the Board notes that the 
Veteran reported during the Board hearing that he had one 
week of absence from work last year.  This cannot be 
considered marked interference with employment and there have 
been no other related factors, such as the need for frequent 
hospitalization, that would warrant referral even if this was 
an unusual disability picture.  Id. at 115-16.  The criteria 
for submission for assignment of an extraschedular rating for 
his cardiovascular disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Thun v. Peake, 22 Vet. App. 111 (2008).  

A separate 10 percent rating for hypertension is warranted.  
As the preponderance of the evidence is against the claim for 
a rating in excess of 30 percent for hypertensive 
cardiovascular disease, the benefit of the doubt doctrine is 
not applicable to this aspect of the claim and it must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Special Monthly Compensation due to Loss of Use of Creative 
Organ

In the rating decision on appeal, the RO, as part of the 
denial of an increased rating for hypertension cardiovascular 
disease, found that that there was no medical evidence that 
diagnosed erectile dysfunction secondary to hypertension.  
The Board finds that this effected a denial of special 
monthly compensation (SMC) based on loss of use of a creative 
organ and it is part of the claim in appellate status.  The 
Board's review of the current medical evidence reveals 
several instances in the medical records of an assessment 
that the Veteran had a history of sexual dysfunction 
secondary to multiple hypertensive medications, to include a 
December 2007 VA treatment record.  In the November 2007 VA 
examination, the Veteran described his inability to have 
intercourse for the past 10 years due to this dysfunction.  
The Board finds this sufficient to find that the Veteran has 
erectile dysfunction secondary to his prescribed hypertension 
medication.  Based on this finding, the Board finds that SMC 
based on loss of use of a creative organ is warranted.  38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.


ORDER

A higher rating for sinusitis, currently evaluated as 10 
percent disabling, is denied.

A higher rating for allergic rhinitis, currently evaluated as 
10 percent disabling, is denied.

A separate 10 percent rating for hypertension is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.  

A higher rating for hypertensive cardiovascular disease, 
currently evaluated as 30 percent disabling, is denied.  

Special monthly compensation based on loss of use of a 
creative organ is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  


REMAND

The other issues in appellate status are entitlement to 
service connection for sleep apnea and dermatitis.  Prior to 
the Board hearing, the Veteran had raised the issue of 
secondary service connection as to the claim for service 
connection for sleep apnea, asserting that the disability is 
secondary to service-connected hypertensive cardiovascular 
disease.  He again indicated such during the Board hearing.  
April 2010 Board hearing at 12.  At the time of the hearing, 
the Veteran raised for the first time the contention that his 
dermatitis is secondary to service-connected allergic 
rhinitis.  Id. at 13.  Prior to final adjudication of these 
claims, the Board finds that additional development is 
required.  38 C.F.R. § 19.9.

Regarding the claim for service connection for sleep apnea, 
the claims file contains the opinion from a VA staff 
physician.  The staff physician opined that sleep apnea 
"maybe one of the associated symptoms of his hypertension."  
The staff physician also opined that the Veteran "might have 
had sleep apnea while he was in service."  This opinion, 
stated in speculative language and taken with the other facts 
of record, triggers VA's duty to afford the Veteran a VA 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Upon remand, such an examination should be 
scheduled.

Regarding the claim for service connection for dermatitis, 
the Board notes, that as the claim for secondary service 
connection was first raised at the time of the Board hearing, 
and has not been addressed by the Agency of Original 
Jurisdiction (AOJ), the issue should be remanded to allow the 
Veteran an opportunity to submit evidence in support of this 
aspect of the one claim.  That is, the Board finds that to 
adjudicate this claim at this time without allowing further 
development has the potential of resulting in prejudice the 
Veteran's claim.  See generally Bernard v. Brown, 4 Vet. App. 
384, 392-393 (1993).

The Veteran has not yet been provided a VCAA notice letter 
that outlines the evidence needed to substantiate a claim of 
secondary service connection.  Therefore, upon remand, 
Veteran should be provided VCAA notice regarding secondary 
service connection.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter 
pursuant to the VCAA addressing the 
claims for service connection for sleep 
apnea and dermatitis, to include the 
evidence needed to substantiate a claim 
for secondary service connection under 
38 C.F.R. § 3.310.

2.  Schedule the Veteran for a VA 
examination that addresses the issue of 
service connection for sleep apnea.  The 
claims file should be made available for 
review.

The examiner is asked to provide 
opinions as explained below.  These 
opinions must include a rationale.  A 
mere recitation of facts and a 
conclusion is not adequate.  The 
examiner is asked to accomplish the 
following:   

a).  Whether it is at least as 
likely as not that any 
currently diagnosed sleep 
apnea disability began during 
or is otherwise attributable 
to the Veteran's active 
service?

b).  Whether it is at least as 
likely as not that any 
currently diagnosed sleep 
apnea was caused or aggravated 
by the service-connected 
hypertensive cardiovascular 
disease/hypertension?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
causal relationship or a finding of 
aggravation; less likely weighs against 
the claim.

The examiner is also advised that 
aggravation for legal purposes is 
defined as a worsening of the underlying 
disability beyond its natural 
progression versus a temporary flare-up 
of symptoms.

3.  Readjudicate the Veteran's claims 
for service connection for sleep apnea 
and dermatitis, to specifically include 
adjudication of the claims based on 
secondary service connection.  If either 
benefit sought is not granted, provide 
to the Veteran and his representative a 
supplemental statement of the case and 
allow an appropriate period to reply.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 

(CONTINUED ON NEXT PAGE)


that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).




______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


